DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art reference of record, Jonsson (WO 03/088497), teaches a calibration circuit (Figure 1) for calibrating a peak detector (3A) configured to detect a signal peak amplitude of an oscillator (1A), comprising:
a calibration oscillator (1B) configured to be supplied by at least two different supply voltages (According to Vbias in figure 2) to generate respective calibration signals;
a calibration peak detector (3B) configured to detect a calibration signal peak amplitude of each of the calibration signals, as set forth in claim 1.

Jonsson teaches an oscillator circuit (figure 1), comprising:
an oscillator (1A) configured to generate a signal;
a peak detector (3A) configured to detect a signal peak amplitude of a signal of the oscillator; 

a calibration oscillator (1B) configured to be supplied by the at least two different supply voltages to generate respective calibration signals;
a calibration peak detector (3B) configured to detect a calibration signal peak amplitude of each of the calibration signals, as set forth in claim 13.

Jonsson teaches a calibration method for calibrating a peak detector (3A) configured to detect a signal peak amplitude of an oscillator (1A), the calibration method comprising:
generating at least two different supply voltages (according to Vbias);
generating, by a calibration oscillator (1B) supplied by the at least two different supply voltages, respective calibration signals;
detecting a calibration signal peak amplitude (using 3B) of each of the calibration signals, as set forth in claim 17.

Jonsson fails to teach “a logic circuit configured to calibrate the peak detector based on the detected calibration signal peak amplitudes.”, as set forth in claim 1;
“a logic circuit configured to determine a gain of the calibration peak detector based on an interpolation of the detected calibration signal peak amplitudes, and calibrate the oscillator through the peak detector based on the determined gain.”, as set forth in claim 13; and
calibrating the peak detector based on the detected calibration signal peak amplitudes.”, as set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 24, 2021